Title: To Thomas Jefferson from John Ellis, 1 March 1808
From: Ellis, John,Baker, Joshua
To: Jefferson, Thomas


                  
                      
                     Council Chamber1st. March 1808
                  
                  Whereas the Honourable Peter B Bruin presiding Judge of this Territory has for a number of years past neglected to discharge the duties required by Law and the nature of his office in frequently failing to hold the Superior and Circuit Courts, of this Territory by reason whereof, Justice has been most shamefully delayed, and whereas, the said Peter B Brewin has of late years been much addicted to drunkeness especially, during the Terms of the Courts, and has frequently appeared on the Bench in such an extreme state of intoxication as to disqualify him entirely from performing the solemn and important duties of his Office in consequence of which the Court has often been compelled to adjourn from day to day and finally to close their session before the business of the term was compleated, all which doings of the said Peter B Brewin has, tended to degrade our Courts of Justice and to work a manifest injury to the people of this Territory in consideration of which the Legislative Council and House of representatives, of the Mississippi Territory in General assembly convened are constrained by a sence of their duty, to pass a vote of censure on the Official conduct of the said Peter B Brewin and to solicit his removal from Office.—Wherefore
                  
                      Resolved by the Legislative council and House of representatives of the Mississippi Territory in General Assembly, convened that George Poindexter Esqire our Territorial Delagate in congress be instructed, and he is hereby required and directed, to impeach the Honourable Peter B Brewin presiding Judge of this Territory on the charges of neglect of duty and drunkeness on the Bench which said charges we pledge ourselves in behalf of the people of this Territory to substantiate and make good—
                  
                      Resolved, that copies of these resolutions be trasmitted One to the President of the United States, one to the president of the Senate, one to the speaker of the House of representatives—and one to our Deligate in Congress.—
                  
                  
                     John Ellis Speaker of the
                     House of Representatives
                     Joshua Baker Presedint
                     of the Legislative Council
                  
                  
                     Attest  Joshua Downs, Secy
                  
               